DETAILED ACTION
This communication is in response to the claims filed on 06/23/2021. 
Application No: 16/523,695.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 	A capturing camera comprising:
a lens block that includes a lens for focusing light from a subject including a face of a person riding in a vehicle and a license plate of the vehicle;
an image sensor configured to perform a capturing process based on the light from the subject focused by the lens; and
a processor configured to generate a face image of the person riding in the vehicle and a license plate image of the vehicle, corresponding to a same vehicle, based on a captured image of the subject generated by the capturing process,
wherein the processor has the image sensor perform the capturing process using a plurality of capturing conditions in response to a performing of the capturing process based on the light from the subject, and
wherein the processor is configured to acquire, in time division, a first captured image
obtained using a first capturing condition with a long exposure time at the image sensor, and a
second captured image obtained using a second capturing condition with a short exposure time
being shorter than the long exposure time at the image sensor, and to combine the face image
extracted from the first captured image and the license plate image extracted from the second
captured image to generate a composite image of the face image and the license plate image
corresponding to the same vehicle.

The representative claim 15 distinguish features are underlined and summarized below:
 	A detection method, comprising:
focusing, by a lens, light from a subject including a face of a person riding in a vehicle and a license plate of the vehicle;
performing, by an image sensor, a capturing process based on the light from the subject focused by the lens; and
generating, by a processor, a face image of the person riding in the vehicle and a license plate image of the vehicle, corresponding to a same vehicle, based on a captured image of the subject generated by the capturing process,
wherein the capturing process is performed by the image sensor using a plurality of capturing conditions in the performing of the capturing process based on the light from the subject, and
wherein the processor is configured to acquire, in time division, a first captured image obtained using a first capturing condition with a long exposure time at the image sensor, and a second captured image obtained using a second capturing condition with a short exposure time being shorter than the long exposure time at the image sensor, and to combine the face image extracted from the first captured image and the license plate image extracted from the second captured image to generate a composite image of the face image and the license plate image corresponding to the same vehicle.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References 
The closest combined references of Alves, Salamati and EKIN teaches following:
 	Alves (US 20170195605 A1) teaches a digital camera control system that requires no light sensors is described. The control system relies on modeled external environmental geophysical solar parameters, geometric relationships between the object to be imaged and surrounding potentially shadowing objects, the material properties of the object to be imaged such as reflectivity are combined to produce the estimated irradiance on a camera sensor for the particular time of day, date and geometric relationship between the object and the sun. The calculated irradiance on the image sensor for the background of the object of interest and a feature to be recognized provide a contrast. The signal to noise requirements for the feature recognition are used to determine a minimum required contrast transfer function for the sensor. Control parameters for the sensor are then determined to meet the minimum contrast requirements. The system therefore provides a method to rapidly determine optimum camera settings for any time of day and ensures the camera is always ready to capture at least the minimum required contrast image of a fast moving transient object. The system is demonstrated for use in a license plate imaging application.
 
Salamati (US 20130084007 A1) teaches a method for segmenting an image includes extracting unary potentials for pixels of the input image. These can be based for each of a set of possible labels, on information for a first channel in the image, such as in the visible range of the spectrum. Pairwise potentials are extracted for neighboring pairs of pixels of the image. These can be based on information for a second channel in the image, such as in the infrared range of the spectrum. An objective function is optimized over pixels of the input image to identify labels for the pixels. The objective function is based on a combination of ones of the extracted unary and pairwise potentials. The image is then segmented, based on the identified pixel labels. The method and system can provide an improvement in segmentation over methods, which use only the visible information. 
 
EKIN (US 20160132743 A1) teaches a portable apparatus for reading a license plate, sensing speed and recognizing a face, which comprises a camera placed on the front right and front left and both sides of the system which enables the system to capture images and recognize faces, LED lighting located around the cameras which are directed towards a visual direction and which enable capturing of legible images even at night time, police lights placed at the front and rear faces of the base which can flash on and off when necessary, an alarm control device, Ethernet connection forming the network, cooling device which eliminates the heat formed inside the apparatus, a control card which operates the police lights, modem which continuously provide wireless communication and a top cover which encloses the entire system.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 the processor has the image sensor perform the capturing process using a plurality of capturing conditions in response to a performing of the capturing process based on the light from the subject, and
wherein the processor is configured to acquire, in time division, a first captured image
obtained using a first capturing condition with a long exposure time at the image sensor, and a
second captured image obtained using a second capturing condition with a short exposure time
being shorter than the long exposure time at the image sensor, and to combine the face image
extracted from the first captured image and the license plate image extracted from the second
captured image to generate a composite image of the face image and the license plate image
corresponding to the same vehicle.
 
Alves teaches a method and system for tracking a changeable description of an article labeled by a machine-readable label; but failed to teach one or more limitations, including, 
 the processor has the image sensor perform the capturing process using a plurality of capturing conditions in response to a performing of the capturing process based on the light from the subject, and
wherein the processor is configured to acquire, in time division, a first captured image
obtained using a first capturing condition with a long exposure time at the image sensor, and a
second captured image obtained using a second capturing condition with a short exposure time
being shorter than the long exposure time at the image sensor, and to combine the face image
extracted from the first captured image and the license plate image extracted from the second
captured image to generate a composite image of the face image and the license plate image
corresponding to the same vehicle.
 
Salamati and EKIN alone or in combination failed to cure the deficiency of Alves.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for a capturing camera for capturing a person riding in a vehicle and a license plate of the vehicle. The object of the present disclosure is to provide a capturing camera that generates from a captured image of a subject including a face of a person riding in a vehicle and a license plate of the vehicle, high -quality images of the face of the person and the license plate, and supports construction of data indicating a correspondence between the person in the vehicle and the license plate of the vehicle. Further, in the daytime mode, since the RGB light from which the component of a visible light image with good image quality can be obtained.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645